Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                       No. 04-13-00178-CV

                    IN THE INTEREST OF A.H., N.K.L., J.A.S., and A.I.S.

                   From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-PA-00416
                           Honorable Richard Garcia, Judge Presiding

      BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, that portion of the trial court’s order
terminating appellant’s parental rights is REVERSED and judgment is RENDERED that the
Department of Family and Protective Services’ petition requesting termination of her rights is
DENIED. The trial court’s order terminating the parental rights of the children’s individual fathers
and awarding sole managing conservatorship of the children to the Department of Family and
Protective Services is AFFIRMED.

       SIGNED August 28, 2013.


                                                  _____________________________
                                                  Sandee Bryan Marion, Justice